—In a proceeding pursuant to Family Court Act article 8, Christopher Tsombanis appeals from an order of the Family Court, Suffolk *517County (Abrams, J.), entered January 14, 1992, which, after a hearing, found he had willfully failed to obey an order of protection issued by the same court and committed him to the Suffolk County Jail for a period of 10 days.
Ordered that the order is affirmed, without costs or disbursements.
The appellant contends, inter alia, that the Family Court erred in finding that he had willfully violated an order of protection by going to the petitioner’s home in the company of two police officers. The determination regarding the purpose for which the appellant went to the petitioner’s home presented a disputed factual issue for the court to resolve. As the trier of fact, the Family Court’s determination regarding the credibility of the witnesses is entitled to great weight (see, Matter of James A., 205 AD2d 621). Moreover, the determinations of the Family Court that the appellant’s behavior was a ruse, that it was actually designed to harass the petitioner, and that the appropriate punishment is commitment to the Suffolk County Jail, are sufficiently supported by the evidence, and we decline to disturb them.
We have examined the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Balletta, Rosenblatt and Florio, JJ., concur.